DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
1.	Regarding claim 1 – A method for wireless communication at a user equipment (UE), comprising: receiving a configuration for a repetition window comprising a set of transmission time intervals (TTIs), the repetition window configured for sending a plurality of instances of an autonomous uplink transmission using the set of TTIs, identifying, from the set of TTIs, a first subset of TTIs that is unavailable for sending the plurality of instances of the autonomous uplink transmission, determining a second subset of TTIs from the set of TTIs that is available for sending the plurality of instances of the autonomous uplink transmission, and transmitting, based at least in part on identifying the first subset of TTIs that is unavailable, instances of the autonomous uplink transmission using the second subset of TTIs with an increased transmit power, or a scheduling request (SR), or a combination thereof.

The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-19 are allowable over the prior art of record.

Conclusion

Claims 1-19 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 10,142,962 B2) discloses method and apparatus for enhancing coverage of machine type communication (MTC) devices.
Yi (US 2018/0249509 A1) discloses method and apparatus for performing random access procedure in NB-IOT carrier in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:

2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
13 April 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465